Tom Glaze, Justice, concurring in part; dissenting in part. The parties’ original agreement was incorporated in their divorce decree, and it provided that both parties were fit and proper persons to have primary care and custody of the minor children, Tara and Rane. The decree awarded the parties immediate joint custody of Tara, but gave the appellant initial custody.of Rane until he attained the age of two years, at which time the parties would commence exercising joint custody of both Rane and Tara. The parties’ agreement delineated the manner in which the joint custody of both children would be exercised. The parties’ agreement and decree further provided that appellee would have visitation rights with Ryan, appellant’s son and appellee’s stepson.1  Only a few weeks transpired after the parties’ divorce when both parties petitioned the trial court, claiming that a material change in circumstances occurred that warranted the court’s modification of the parties’ original agreement and decree. The chancellor heard conflicting charges by each party against the other and concluded that both were fit and proper parties to have custody of the children. Consistent with that holding, the chancellor never mentioned a single change in circumstances that occurred since the parties’ original decree had been entered. The judge attentively listened to the charges of the respective parties and their witnesses, and he methodically noted and specifically discounted most of the serious ones. As an example of how the chancellor resolved some of the parties’ countervailing charges, I note the following excerpt from the chancellor’s findings: It wasn’t developed but the Court concluded, may have not tied a square knot but I’ve tied a knot in regards to Mr. Rawlins drinking. He seems to be one of those fellows who has a beer or two when he comes homes from work. I’m not overly impressed by drinking in front of the children. Lots of fathers do it. Mothers do it. I don’t encourage it mainly because I don’t have much use for — . Well, I don’t think drinking is, alcohol is. It’s different than smoking marijuana. All the studies have shown that. But I don’t approve of it, quite frankly. I certainly don’t approve of the use of marijuana or cocaine or any other illegal drug inside or outside the presence of the children. It’s a crime to do it. Society has defined it as a crime. Especially, of course, there is no proof, the Court is not convinced that there has been any of that in the presence of the children. If I were, my decision in this case would be a little bit different than what you’re gonna hear in a few minutes. But be aware that if there were proof of use of illegal drugs in the presence of the children or if there was proof of intoxication by alcohol in the presence of the children, the Court would do differently than what I am doing.” (Emphasis added.) Even though the chancellor’s findings reflect no material changes in circumstances had occurred since the parties’ original decree was entered, the chancellor still proceeded to modify the decree by awarding both parties joint custody of Ryan and changing the manner in which the parties were to exercise joint custody of Tara. In doing so, the chancellor clearly erred. It has been long-settled as to when a chancellor is empowered to modify a custody decree. In the early case of Weatherton v. Taylor, 124 Ark. 579, 187 S.W. 450 (1916), this court, quoting from 9 Ruling Case Law, page 476, stated in pertinent part as follows: A decree fixing the custody of a child is, however, final on the conditions then existing, and should not be changed afterward unless on altered conditions since the decree, or on material facts existing at the time of the decree but unknown to the court, and then only for the welfare of the child. The majority court, in the present case, concedes the chancellor did not make a finding of fact about a change in circumstances. In fact, the majority, in its opinion, relied on the chancellor’s finding that the appellant mother was a fit and proper person for custody, when it held the chancellor erred in modifying the original decree by removing Ryan from the appellant’s sole custody and in awarding joint custody of Ryan to the parties. By some convoluted reasoning, the majority, on the same record, then upholds the chancellor’s decision to modify the parties’ original decree by changing the manner in which the parties had agreed to exercise joint custody of Tara. In reaching the holding concerning Tara, the majority now chooses to ignore the chancellor’s finding that the appellant was a fit and proper person for custody. For support of this part of its decision, the majority relies on many of the allegations made by the appellee against the appellant. It is all too obvious that the chancellor considered these charges as well as those lodged by the appellant against appellee, and after doing so, he gave no merit to them, finding both parties worthy of having custody of the children. This court, in review, is in no position to second guess the chancellor in this respect, and it commits serious appellate error when it does so. The chancellor manifested great understanding and patience in this custody dispute, but he erred when he proceeded to change the parties’ original decree when the evidence reflected that no material circumstances had arisen to warrant a modification. While the modification hearing was the first real opportunity that the chancellor had to get acquainted with the parties involved in this matter, the rule governing these custody issues is the same: the parties’ decree must remain unchanged unless altered conditions have occurred since the decree or material facts existed, but were unknown to the court, when the decree was entered. In my view, the majority is clearly wrong in its holding as to the custody issue involving both Ryan and Tara. Regarding the court’s holding as to Ryan’s name change, I concur.   The decree determined the custody of three children, Tara, Rane, and Ryan. Rane’s custody is not at issue in this appeal.